Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 17 have been examined.

Drawings
The drawings are objected to because the shading, pixilation, and poor line quality of the figures render the details indistinct and difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with claim limitations being referred to by pronouns, i.e. it. This renders the claims indefinite, as it can be unclear which limitation is being referred to by the pronoun. Each recitation of a limitation should make use of the name, originally positively recited, of the limitation. Appropriate correction is required.
	The claims re replete with instances of claim limitations referred to by a name, and also a parenthetical second name/abbreviation. This is unnecessary and could cause confusion. Each limitation should be referred to by one name, and that name should be used uniformly throughout the claims. Appropriate correction is required.
Claim 12 recites the limitation "said input shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 10, and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imai et al. (9,457,795). In regard to claim 1, Imai discloses an endothermic/electric hybrid propulsion system for a vehicle, comprising a first propulsion unit, of the electrical type, provided with at least a first electric machine (Fig. 8, item MG2) coupled to a transmission shaft (Fig. 8, item 122), in which said transmission shaft is coupled to a differential of said vehicle (Fig. 8, item 22), a second propulsion unit, of the hybrid type, provided with an output shaft and comprising at least one internal combustion engine (Fig. 8, item ENG) and at least a second electric machine (Fig. 8, item MG1) which can be selectively coupled together to provide torque to said output shaft, in an independent or combined manner (column 8, lines 60 – 65), a coupling member operatively interposed between the output shaft of the second propulsion unit and the transmission shaft of the first propulsion unit (Figs. 11 and 12, item C2), wherein said coupling member can be selectively switched between an engagement condition in which it couples said first and said second propulsion unit, and a disengagement condition, in which it disengages the second propulsion unit from the first propulsion unit (column 8, lines 40 – 65).
In regard to claims 2 and 4, Imai discloses wherein the second propulsion unit comprises a transmission device operatively interposed between the internal combustion engine and the second electric machine and having at least a first operating condition in which it allows the transmission of torque from the second electric machine to the internal combustion engine and vice versa (Fig. 8, item 112 & column 14, lines 15 – 36).
In regard to claim 3, Imai discloses wherein the transmission device in the first operating condition allows the transmission of torque between the second electric machine and the internal combustion engine through said output shaft (column 15, line 35 to column 16, line 3).
In regard to claim 10, Imai discloses wherein the first electric machine is connected to the transmission shaft4#5 through a respective gearset (Fig. 8, item 20).
In regard to claim 12, Imai discloses wherein the second electric machine has a rotation axis coaxial with an input shaft (Fig. 8).
In regard to claim 13, Imai discloses at least one battery pack connected to said first and said second electric machine and configured to exchange energy therewith (Fig. 1, item 52).
In regard to claim 14, Imai discloses a control unit configured to direct said first and second propulsion units into at least a first electric propulsion configuration, in which the coupling member is in said 6disengagement condition, and said first electric machine transmits torque to the transmission shaft, a second electric propulsion configuration, in which the coupling member is in said engagement condition, said first electric machine transmits torque to the transmission shaft, said second electric machine transmits torque to said output shaft of the second propulsion unit, and said internal combustion engine is uncoupled from said output shaft, an electric-hybrid transition configuration, in which the coupling member is in said disengagement condition and said second electric machine transmits torque to the internal combustion engine, and a hybrid propulsion configuration, in which the coupling member is in said engagement condition, said first electric machine transmits torque to the transmission shaft, and said internal combustion engine transmits torque to said output shaft of the second propulsion unit column 8, line 40 to column 9, line 29).
In regard to claim 15, Imai discloses wherein the control unit is configured to direct said first and second propulsion units into at least one regeneration configuration, wherein the coupling member is in said disengagement condition, the internal combustion engine transmits torque to the second electric machine, the second electric machine transmits electrical energy to the battery pack or directly to the first electric machine, the first electric machine transmits torque to the transmission shaft (column 9, lines 5 – 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (9,457,795) as applied to claims 1 – 4, 10, and 12 – 15 above. Imai does not disclose the relative sizes of the electric machines. In regard to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first electric machine which is larger than a second electric machine, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 5 – 9 and 16 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Imai et al. (9,457,795) discloses a population system similar to the instant invention; however Imai, either alone or in combination, neither discloses nor suggests a propulsion system comprising (in regard to claim 5) wherein the transmission device comprises a plurality of gearsets defining a corresponding plurality of transmission ratios between an input shaft and said output shaft of the second propulsion unit, (in regard to claim 16) wherein, in said transition configuration, the control unit is configured to direct the coupling device into said second configuration and the second selector member so as to engage the third gearset with said input shaft in order to maximize the transmission ratio between the second electric machine and the internal combustion engine, and (in regard to claim 17) wherein, in said transition configuration, the control unit is configured to direct the second electric machine and the internal combustion engine in order to bring the output shaft of the second propulsion unit to the same rotation speed as the transmission shaft of the first propulsion unit. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishikawa et al. (7,764,044) disclose a motor driving apparatus capable of driving a motor;
Hokoi et al. (10,035,502) disclose a hybrid vehicle and control method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618